Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

James A. Holland, M.D.,
(OI File No. 2-07-40490-9),

Petitioner
Vv.
The Inspector General.
Docket No. C-10-445
Decision No. CR2169

Date: June 29, 2010

DECISION

I sustain the determination of the Inspector General (I.G.) to exclude Petitioner, James A.
Holland, M.D., from participating in Medicare and other federally funded health care
programs for a period of 15 years.

I. Background

Petitioner is a physician. The I.G. informed Petitioner that he had determined to exclude
him from participating in Medicare and other federally funded health care programs for
15 years. The I.G. advised Petitioner that his exclusion was mandatory because
Petitioner had been convicted of a criminal offense that falls within the reach of section
1128(a)(2) of the Social Security Act (Act). Additionally, the I.G. asserted aggravating
factors exist, which justified imposing an exclusion of 15 years, 10 years longer than the
minimum mandatory five-year exclusion period for exclusions imposed for convictions
that fall within any of the subparts of section 1128(a).

Petitioner requested a hearing to challenge the I.G.’s determination, and the case was
assigned to me for a hearing and a decision. At my direction, each party submitted a
brief. The I.G. also submitted five proposed exhibits, which he designated as I.G. Ex. 1 —
1.G. Ex. 5, and he filed a reply brief as well. Petitioner submitted a single proposed
exhibit, which he designated as P. Ex. A. I re-identify P. Ex. A as P. Ex. 1, and I receive
into the record I.G. Ex. 1 — LG. Ex. 5 and P. Ex. 1. Neither party offered proposed
testimony nor did a party request an in-person hearing.

IL. Issues, Findings of Fact and Conclusions of Law
A. Issues
The issues in this case are whether:

1. Petitioner was convicted of a crime for which exclusion is mandated by
section 1128(a)(2) of the Act; and

2. The LG.’s determination to exclude Petitioner for 15 years is
reasonable.

B. Findings of Fact and Conclusions of Law
I make the following findings of fact and conclusions of law (Findings).

1. Petitioner was convicted of a crime as is defined by section 1128(a)(2)
of the Act.

Section 1128(a)(2) of the Act mandates the exclusion of any individual:

that has been convicted, under Federal or State law, of a criminal offense
relating to neglect or abuse of patients in connection with the delivery of a
health care item or service.

The facts of this case unequivocally establish that Petitioner was convicted of such an
offense. On April 24, 2007, a one count criminal information was issued against
Petitioner in the United States District Court for the Northern District of New York. LG.
Ex. 3. Petitioner was charged with the crime of failing to maintain accurate records in
violation of 21 U.S.C. §§ 331(e) and 333(a)(1). Jd.; LG. Ex. 5 at 1.

The information alleged that Petitioner was in charge of leading, supervising, managing,
conducting, and coordinating clinical trials and studies at the Stratton VA Medical Center
in New York. I.G. Ex. 3 at 9. It alleged that he wrongfully and unlawfully failed to
establish and maintain adequate and accurate case histories of some patients who were
being administered investigational drugs in the studies that Petitioner led. Jd. at 9-10.
The investigational drugs were certain medications that were being administered as

treatments for cancer. Specifically, the information asserted that case histories generated
under Petitioner’s control included materially false documentation and information that a
subordinate employee provided that enabled persons who did not qualify under the study
protocol to be enrolled as study subjects. /d. at 10. It alleged further that Petitioner:

had the responsibility, authority, and duty to ensure that adequate and
accurate case histories were maintained and [to] promptly detect and
correct inadequate and inaccurate case histories, but wrongfully and
unlawfully failed to do so, including by failing to review or check the
accuracy of . . . case histories and reports of laboratory analysis,
electrocardiograms, ejections fraction testing, radiology reports, surgical
reports, and operative and progress notes.

Id. The information cited as an example an individual who Petitioner caused to be
administered certain anti-cancer drugs based on documents and records that the
subordinate employee made. These documents, according to the information, falsely
stated and represented the results of blood chemistry analysis and, on the basis of these
false results, purported that the patient met the criteria for inclusion in the study
conducted under Petitioner’s authority. /d. at 10-11. In fact, the results did not meet
these criteria and showed impaired kidney and liver function. According to the
information, Petitioner did not review the actual report of laboratory analysis or check the
accuracy of documents that his subordinate prepared and thus administered the anti-
cancer drugs to an individual who was not qualified to receive them. The information
recited that the patient died after administration of the anti-cancer drugs. Jd. at 11.

On April 24, 2007, Petitioner entered a plea agreement, agreeing to plead guilty to the
information. As part of the plea agreement, Petitioner specifically admitted to all of the
facts contained in the information, which I have recited. LG. Ex. 4. A judgment of
conviction was entered against Petitioner on March 27, 2009. I.G. Ex. 5 at 1.

The elements of a crime that falls within the meaning of section 1128(a)(2) are as
follows. An individual must be: convicted of a criminal offense; relating to neglect or
abuse of a patient; and in connection with the delivery of a health care item or service.

Petitioner was “convicted,” because he pled guilty to the criminal information. A guilty
plea is defined as a conviction by section 1128(i)(3) of the Act. The conviction related to
neglect or abuse of a patient. While Petitioner was convicted of improper medical
records maintenance, there can be no doubt that it related to patient neglect. The term
“neglect” includes any act by a health care provider that criminally violates applicable
standards of professional care. Here, Petitioner caused, or allowed, false patient records
to be created in a setting in which patients’ safety and welfare depended on the
maintenance of accurate records. That is neglect of patients under any definition, and it
certainly comprises a violation of a professional standard requiring that a physician
ensure that his or her patients’ records are maintained accurately and honestly. Finally,
the neglect was committed in connection with the delivery of a health care item or
service, because the patients whose records were falsified were sick individuals who were
enrolled in a study of drugs that were being used to treat their illnesses.

Petitioner’s sole defense is to dispute the accuracy of the criminal information
“notwithstanding the fact that . . . [he] concedes that he did enter a misdemeanor plea on
April 24, 2007 before the United States District Court for the Northern District of New
York to violating Title 21, United States Code, Sections 331(e) and 333(a)(1).”
Petitioner’s Brief at 2. In other words, Petitioner’s defense is that he is not actually guilty
of the crime to which he pled guilty.

I have no authority to consider that defense. The exclusion requirement of section
1128(a)(2) of the Act derives from a conviction of the type of crime described in the
section and not, strictly speaking, from the underlying facts. Consequently, I am not
permitted to reopen a conviction and to decide independently whether an excluded
individual is actually guilty of the crime of which he or she was convicted.

2. An exclusion of 15 years is reasonable.

The Act mandates an exclusion for at least five years of any individual who is convicted
of an offense as section 1128(a)(2) defines. Act § 1128(c)(3)(B). In this case, the I.G.
determined to exclude Petitioner for 15 years. That raises the issue of whether the length
of the exclusion is reasonable.

Regulatory criteria exist, which must be used for determining the reasonableness of any
non-mandatory exclusion. For exclusions that are imposed pursuant to section
1128(a)(2), those criteria are stated at 42 C.F.R. § 1001.102(b) and (c). They are
described as potentially aggravating and mitigating factors. Evidence that relates to an
aggravating factor may be considered as a basis for lengthening an exclusion beyond the
five-year minimum period. Evidence that relates to a mitigating factor may be
considered as a basis for reducing the length of an exclusion, but not below the statutory
minimum five-year period.

The aggravating and mitigating factors function very much like rules of evidence.
Evidence that relates to one of these factors may be considered in deciding whether an
exclusion is reasonable. However, nothing in the regulations assigns weight to evidence
that relates to an aggravating or mitigating factor. It is left to the trier of fact to decide
the weight that ought to be given to relevant evidence. Nor does the regulation prescribe
a formula for deciding the reasonableness of an exclusion. Thus, the presence of x
number of aggravating factors does not result, automatically, in an exclusion of y
duration.
What must be decided in any case where the reasonableness of an exclusion is at issue is
the trustworthiness of an excluded provider to provide care to program beneficiaries and
recipients of program funds. Evidence that relates to an aggravating or mitigating factor
is relevant to deciding that issue. Evidence that does not relate to an aggravating or
mitigating factor is irrelevant and may not be considered in deciding trustworthiness.
The ultimate question that must be decided is: what does evidence relating to an
aggravating or mitigating factor say about the trustworthiness of the excluded provider?

The I.G. contends that evidence exists in this case that is relevant to three of the
regulatory aggravating factors. I find that there is evidence that is relevant to two, but not
all three, of the aggravating factors that the I.G. cites.

First, the I.G. asserts that the acts that resulted in Petitioner’s conviction caused a
financial loss to one or more entities of $5,000 or more. 42 C.F.R. § 1001.102(b)(1).
The evidence unequivocally sustains this allegation. Petitioner’s sentence included the
requirement that he pay restitution of $502,925.05 for the damages that his criminal
neglect caused. I.G. Ex. 5 at 4.

Second, the I.G. argues that the acts that resulted in Petitioner’s conviction, or similar
acts, were committed over a period of one year or more. 42 C.F.R. § 1001.102(b)(2).
The evidence also unequivocally supports this allegation. Petitioner pled guilty to
criminal negligence that began on or about May 14, 1999 and which continued to on or
about July 10, 2002. I.G. Ex. 4 at 12.

Third, the I.G. contends that the acts that resulted in Petitioner’s conviction, or similar
acts, had a significant adverse physical, mental, or financial impact on one or more
program beneficiaries or other individuals. 42 C.F.R. § 1001.102(b)(3). The LG. asserts
that Petitioner caused an individual to be given an experimental anti-cancer medication
that was contraindicated in light of that individual’s medical condition. I.G. Ex. 3 at 11;
1G. Ex. 4 at 13. This criminal neglect, according to the L.G., caused the death of the
patient. See Id.

However, neither the criminal information, Petitioner’s plea agreement, nor any other
exhibit establishes that Petitioner actually caused the death of a patient. The information
and the plea agreement recite only that the patient who received contraindicated
medication subsequently died. LLG. Ex. 3 at 11; 1.G. Ex. 4 at 13. Both documents avoid
drawing the conclusion that the contraindicated medication actually caused the patient’s
death. I am not persuaded, therefore, that the evidence establishes that Petitioner’s
criminal neglect caused actual harm to an individual.

However, the evidence relating to the two aggravating factors that the I.G. established
provides ample support for the 15-year exclusion that the I.G. determined to impose. The
extraordinarily large restitution that Petitioner was ordered to pay in this case is a
measure of the damage that Petitioner’s criminal neglect caused. Clinical trials of anti-

6

cancer medication were rendered worthless as a consequence of that neglect, establishing
Petitioner to be highly untrustworthy to deal with program funds and the beneficiaries
and recipients of those funds. The fact that the trials were rendered worthless meant,
potentially, that valuable time was lost in developing drugs that might treat cancer more
effectively. The fact that Petitioner’s criminal neglect extended over a period of more
than three years is further proof of his untrustworthiness, because it shows Petitioner’s
sustained and criminal failure to comply with professionally recognized standards of care.

/s/
Steven T. Kessel
Administrative Law Judge

